Title: From George Washington to Samuel Huntington, 6 July 1780
From: Washington, George
To: Huntington, Samuel


					
						Sir
						Head Quarters near Posaick Falls [N.J.] July 6th 1780
					
					I have the honor by this morning’s Post, to acknowledge the receipt of your Excellency’s dispatches of the 25th Ulto which have been presented to me by General Lincoln. The several objects to which they extend, will have my consideration, and I shall do myself the honor of informing Congress of the result.
					Since the Enemy left Jerseys, their main body has proceeded into the County of West Chester; and they have extended themselves from Philips’s across towards the Sound: in which position they lay, according to my last intelligence. Their object most probably is to forage that Country, and strip it of all Supplies.
					We have not yet received any Levies, except between thirty and forty from Pensylvania. This is a most painful circumstance, and such as keeps me still unable to prepare any plan to lay before the French Admiral and General.
					I enclose Your Excellency Rivington and Gaine’s New York Papers of the 1st and 3d Inst. Congress will find in the latter, if they have not already got it, a Memorial of the Empress of Russia to the States of Holland; The substance of which, she had also laid before the Courts of Copenhagen—Stockholm, and Lisbon on the subject of neutrality—Also a Declaration to those of London, Versailles, and Madrid; And an act of His Britannic Majesty in Council, declaring Holland to be on the footing of a Neutral Nation, not previleged by Treaty. I have the honor to be With the highest respect and esteem Your Excellency’s Most Obedient Servant
					
						Go: Washington
					
				